Citation Nr: 1532302	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  14-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962 and from January 1963 to March 1980.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran claimed total disability rating based upon individual unemployability (TDIU) in his November 2012 Notice of Disagreement (NOD) and April 2014 Form 9, Substantive Appeal.  As the Veteran has already been granted TDIU, effective June 2011, the Board will not address this issue.  In addition, the Board finds no evidence that the Veteran has specifically challenged the effective date of his TDIU. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA PTSD examination was in June 2012.  The Veteran has also submitted private treatment records dated October 2011, November 2011, and March 2012.  As noted by the Veteran in his November 2012 Notice of Disagreement (NOD), the Veteran's private psychiatrist assigned a GAF score of 39 in March 2012.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Obviously, a GAF score of 39 represents severe psychiatric symptoms.  However, the Board finds this to be somewhat inconsistent with the severity of symptoms documented at the June 2012 VA examination.  In addition, it is unclear for the private medical records submitted by the Veteran that his symptoms are consistent with the GAF score of 39.  As a result of this apparent discrepancy, the Board finds that a new VA examination to determine the current severity of the Veteran's PTSD and reconcile any conflicting medical evidence of record is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his PTSD. Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD. The claims folder (including relevant Virtual VA and VBMS records) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

Any indicated studies should be performed and the examination report should comply with all protocols for rating PTSD. All opinions must be supported by a complete rationale in a typewritten report.

The examiner should specifically address any relevant medical evidence of record, to include the June VA examination and any private medical records submitted by the Veteran.  This includes the March 2012 GAF score of 39 recorded by the Veteran's private psychiatrist.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




